                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Ebony P.,                                                      Civil No. 17-3844 (DWF/SER)

                     Plaintiff,

v.                                                       ORDER ADOPTING REPORT
                                                          AND RECOMMENDATION
Nancy A. Berryhill,
Acting Commissioner of Social Security,

                     Defendant.


       This matter is before the Court upon Plaintiff Ebony P.’s (“Plaintiff”) objections

(Doc. No. 32) to Magistrate Judge Steven E. Rau’s October 18, 2018 Report and

Recommendation (Doc. No. 29) insofar as it recommends that:          (1) Plaintiff’s Motion

for Summary Judgment be denied; (2) the Acting Commissioner of Social Security’s

Motion for Summary Judgment be granted; and (3) this case be dismissed.         Defendant

filed a response to Plaintiff’s objection on November 1, 2018.      (Doc. No. 33.)

       The Court has conducted a de novo review of the record, including a review of the

arguments and submissions of counsel, pursuant to 28 U.S.C. § 636(b)(1) and Local

Rule 72.2(b).   The factual background for the above-entitled matter is clearly and

precisely set forth in the Report and Recommendation and is incorporated by reference

for purposes of Plaintiff’s objections.   In the Report and Recommendation, the

Magistrate Judge determined that none of Plaintiff’s arguments warrant remand to the

Social Security Administration and that the ALJ’s decision to deny disability insurance

benefits is supported by substantial evidence in the record.     The Magistrate Judge noted
that, regardless of whether the Court would have reached a different conclusion, the

Court may not reweigh the evidence.

       Plaintiff objects to the Magistrate Judge’s Report and Recommendation, arguing

that the substantial evidence on the record as a whole demonstrates that she is disabled.

More specifically, Plaintiff argues that the ALJ focused only on portions of the record

that support the conclusion about non-disability and that those portions are not in

alignment with substantial evidence on the record as a whole.       Defendant asserts that the

ALJ properly concluded that Plaintiff was not disabled after fairly reviewing the entire

record, and that the Magistrate Judge properly concluded that substantial evidence

supports that determination.

       The Court concludes that Plaintiff’s motion for summary judgment should be

denied and Defendants’ motion for summary judgment should be granted. Specifically,

the Court agrees with the Magistrate Judge’s findings and analysis concerning the review

of the ALJ’s decision that Plaintiff was not disabled.   The Court agrees that the ALJ’s

decision that Plaintiff was not disabled as defined by the Social Security Administration

was supported by substantial evidence in the record.     The Court acknowledges that

Plaintiff’s medical history is complex and voluminous and that Plaintiff has pointed to

portions of the record that may detract from the ALJ’s determination.      However, this

evidence does not negate the substantial evidence that supports the ALJ’s decision.      See,

e.g., Fentress v. Berryhill, 854 F.3d 1016, 1021 (8th Cir. 2017).


                                             2
         Based upon the de novo review of the record and all of the arguments and

submissions of the parties and the Court being otherwise duly advised in the premises,

the Court hereby enters the following:

                                            ORDER

         1.       Plaintiff Ebony P.’s objections (Doc. No. [32]) to Magistrate Judge Steven

E. Rau’s October 18, 2018 Report and Recommendation are OVERRULED.

         2.       Magistrate Judge Steven E. Rau’s October 18, 2018 Report and

Recommendation (Doc. No. [29]) is ADOPTED.

         3.       Plaintiff Ebony P.’s Motion for Summary Judgment (Doc. No. [21]) is

DENIED.

         4.       The Acting Commissioner of Social Security’s Motion for Summary

Judgment (Doc. No. [23]) is GRANTED.

         5.       This case is DISMISSED WITH PREJUDICE.

         LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated:        February 12, 2019              s/Donovan W. Frank
                                             DONOVAN W. FRANK
                                             United States District Judge




                                                3
